Third District Court of Appeal
                               State of Florida

                          Opinion filed May 5, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D21-256
                 Lower Tribunal Nos. 20-36 AC, B19-29114
                           ________________


                          Juan Carlos Guerra,
                                  Appellant,

                                     vs.

                           The State of Florida,
                                Appellee.


    An Appeal from the County Court for Miami-Dade County, Joseph
Mansfield, Judge.

      Carlos J. Martinez, Public Defender, and Susan Lerner, Assistant
Public Defender, for appellant.

      Katherine Fernandez Rundle, State Attorney, and Conrad C. Witte,
Assistant State Attorney, for appellee.


Before EMAS, C.J., and MILLER and LOBREE, JJ.

     PER CURIAM.

     Affirmed.